UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 25, 2013 TEAM, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-08604 74-1765729 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 13131 Dairy Ashford, Suite 600 Sugar Land, Texas 77478 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (281)331-6154 Not Applicable (Former name or former address, if changed since last report) Check the appropriate line below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 — CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 — CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the — Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the — Exchange Act (17 CFR 240.13e-4(c)) Item5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On September 26, 2013, the stockholders of Team, Inc. (the “Company”) at the annual meeting of stockholders approved an amendment to the Company’s Amended and Restated Certificate of Incorporation (the “Amendment”) to increase the number of shares of the Company’s Common Stock, par value $0.30, that the Company is authorized to issue from 30,000,000 to 60,000,000 shares. Previously, the Board of Directors of the Company approved the Amendment and directed that the Amendment be submitted for stockholder approval. On October 24, 2013, following the stockholders meeting, the Amendment was filed with the Secretary of State of Delaware. ITEM 9.01 Financial Statements and Exhibits (d) Exhibits. ExhibitNo. Description Certificate of Amendment of Amended and Restated Certificate of Incorporation of Team, Inc., dated October 24, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEAM, INC. By: /s/ André C. Bouchard André C. Bouchard Senior Vice President – Administration, General Counsel and Secretary Dated: October 25, 2013
